DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 23 April 2021.
Claims 1-18 have been amended.
The 112b rejections for claims 3, 16, and 18 have been overcome by amendments.
The 112f interpretation of claims 1, 9, and 3 has been removed in response to the Applicant’s amendments.
Claims 1-18 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 May 2021 was filed after the mailing date of the Non-Final Rejection on 25 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 23 April 2021 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 11 of their response, “The inventions of amended independent claims 1, 9, and 15-18 are not merely reciting abstract ideas. The amended independent claims 1, 9, and 15-18 include additional elements of ‘receiving GPS signals transmitted from satellites over the vehicle, detecting position information of the vehicle using a GPS, and deciding, based on at least one of the detected position information of the vehicle and a progress situation for the luggage in a process of the delivery service, at least one of (i) a provision aspect including at least one of (a) whether or not information on the detected vehicle is provided to a company operating the delivery service and (b) a degree of limitation on the information to be provided and (ii) a contact aspect including at least one of (a) whether or not contact between the company and the user is available and (b) contact method between the company and the user.’  Those above additional elements in combination are sufficient to integrate the abstract idea into a practical application and to add significantly more to abstract idea and provide an inventive concept. (See Diamond v. Diehr, 450 U.S. 175 (1981), and BASCOM Global Internet Services v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016).).”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the current invention, and the grounds of the previous and current rejection.  First, the Examiner notes that the Applicant has merely referred to the entirety of claim 17 within their arguments, and concluded that the entire claim recites additional elements in combination are sufficient to integrate 

Applicant’s arguments with respect to claims 1, 9, and 15-18 with regards to conducting a provision aspect or mediating contact based on the detected position .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving GPS signals over the vehicle; detecting position information of the vehicle; deciding, based on at least one of the detected position of information of the vehicle and progress of a delivery, at least one of (i) a provision aspect including at least one of (a) whether information on the vehicle is provided to a delivery company and (b) a degree of limitation on the information to be provided and (ii) a contact aspect including at least one of (a) whether contact between the company and the user is available and (b) contact method between the company and the user; and performing at least one of (i) providing information on the vehicle to the company according to the provision aspect and (ii) mediating contact between the company and the user according to the contact aspect.
The limitations of deciding, based on at least one of the detected position of information of the vehicle and progress of a delivery, at least one of (i) a provision aspect including at least one of (a) whether information on the vehicle is provided 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that recite a particular transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (GPS module, computer readable medium, CPU) as tools to carry out the abstract idea.  The claims additionally recite that the delivery service is for a delivery to a cabin of a vehicle, which is merely a narrowing of the field of use by further defining the destination of a delivery.  In addition, the claims recite receiving GPS signals over the vehicle and detecting position information of the vehicle, which are deemed extrasolution activity.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claimed elements of receiving GPS signals and detecting position information of the vehicle, are deemed well-understood, routine, and conventional activity of the Global Positioning System (see paragraphs 106, 107, and 155 of the Applicant’s specification which describes the use of the global positioning system to track the vehicle in a high level of generality that one of ordinary skill in the art would know how to implement it in order to satisfy 112a).  The claims are not patent eligible.
The dependent claims 2-8, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea.  In particular, the claims further recite that it’s decided that the position of the vehicle is provided when the vehicle is stopped, which further recites the analysis of gathered information and judging it, which falls into the “mental processes” grouping of abstract ideas (claim 2).  In addition, the claims further recite that a notification regarding the vehicle is sent to a company device, which is deemed further reciting the communicating information between parties in accordance with contractual rules, and thus further recites “Certain Methods of Organizing Human Activity” of 

Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving GPS signals transmitted from satellites and detecting, by a global positioning system (GPS) module, the vehicle, the building, or the facility; deciding, based on a progress situation for the luggage in a process of the delivery service,  at least one of (i) a provision aspect including at least one of (a) whether information on the vehicle, the building, or the facility is provided to a company operating the delivery service and (b) a degree of limitation on the information to be provided and (ii) a contact aspect including at least one of (a) whether contact between the company and the user is available and (b) contact method between the company and the user; and performing at least one of (i) providing information on the vehicle, the building, or the facility to the company according to the provision aspect decided in the deciding and (ii) mediating contact between the company and the user according to the contact aspect decided in the deciding.
The limitations of deciding, based on a progress situation for the luggage in a process of the delivery service, at least one of (i) a provision aspect including at 
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite additional elements that recite a particular transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of generic computer elements (GPS module, computer readable medium, CPU) as tools to carry out the abstract idea.  The claims additionally recite that the delivery service is for a delivery to a cabin of a vehicle, which is merely a narrowing of the field of use by further defining the destination of a delivery.  In addition, the claims recite receiving GPS signals over the destination and detecting position 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  In addition, the claimed elements of receiving GPS signals and detecting position information of the vehicle, are deemed well-understood, routine, and conventional activity of the Global Positioning System (see paragraphs 106, 107, and 155 of the Applicant’s specification which describes the use of the global positioning system to track the vehicle in a high level of generality that one of ordinary skill in the art would know how to implement it in order to satisfy 112a).  The claims are not patent eligible.
The dependent claims 10-14, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application or recite significantly more than the abstract idea.  In particular, the claims further recite deciding to provide the information on the delivery location to the shopping company, or allowing contact between the recipient and delivery company during a delivery time period, which encompass deciding the terms of a contract and following them, thus further recites “Certain Methods of Organizing Human Activity” of abstract ideas (claims 10).  In addition, the claims further recite 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen et al. (US 2015/0242811 A1) (hereinafter Gillen), in view of Oz et al. (US 2016/0098871 A1) (hereinafter Oz).

With respect to claims 1, 17, and 18, Gillen teaches:
A CPU being programmed to decide at least one of (i) a provision aspect including at least one of (a) whether or not information on the vehicle is provided to a company operating the delivery service and (b) a degree of limitation on the information to be provided and (ii) a contact aspect including at least one of (a) 
A CPU being programmed to perform at least one of (i) providing information on the vehicle to the company according to the provision aspect decided by the decision unit and (ii) mediating contact between the company and the user according to the contact aspect decided by the decision unit (See at least paragraphs 5, 17, 52, 57, 60, 69, 70, 71, 75, 83, and 84 which describe a system gathering customer and vehicle information, wherein the vehicle information includes position information, and customer information includes preferred contact methods and social network links).

Gillen discloses all of the limitations of claims 1, 17, and 18 as stated above.  Gillen does not explicitly disclose the following, however Oz teaches:
A global positioning system (GPS) module, and a central processing unit (CPU), wherein the GPS is configured to receive GPS signals transmitted from satellites over the vehicle; and detect position information of the vehicle (See at least paragraphs 21, 39, 57, 58, and 67 which describe a GPS system that obtains the 
The CPU is programmed to: decide, based on at least one of the detected position information of the vehicle and a progress situation for the luggage in a process of the delivery service, (i) a provision aspect including at least one of (a) whether or not information on the detected vehicle is provided to a company operating the delivery service and (b) a degree of limitation on the information to be provide; perform (i) providing information on the detected vehicle to the company according to the provision aspect (See at least paragraphs 67, 68, 71, and 73-75 which describe tracking the location of a target vehicle for delivery, a deliverer vehicle, and a package for delivery; wherein when the package is in an area of the destination, providing the location information and unlock codes to a deliverer, and when the vehicles are within a vicinity of each other, providing further delivery information to the deliverer).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of coordinating a delivery to a user’s vehicle, wherein the vehicle provides its location and expected location to a delivery service of Gillen, with the system and method of tracking the location of a target vehicle for delivery, a deliverer vehicle, and a package for delivery; wherein when the package is in an area of the destination, providing the location information and unlock codes to a deliverer, and when the vehicles are within a vicinity of each other, providing further delivery information to the deliverer of Oz.  By only providing particular information to a deliverer when they 

With respect to claim 2, the combination of Gillen and Oz discloses all of the limitations of claim 1 as stated above.  In addition, Gillen teaches:
Wherein the CPU is further programmed to provide a position information of the vehicle to the company when the vehicle is stopped (See at least paragraphs 60, 72, 75, and 76-82 which describe a vehicle providing its position information, including its stop locations, and the system determining stopped locations of the vehicle).

With respect to claim 3, Gillen/Oz discloses all of the limitations of claims 1 and 2 as stated above.  In addition, Gillen teaches:
Wherein the CPU is further programmed to transmit a notification indicating that the vehicle is moving to a predetermined external device belonging to the company when the vehicle is moving (See at least paragraphs 60, 70, 71, 83, and 84 which describe a vehicle transmitting location information to a system, and informing a courier of the vehicle movement).

With respect to claim 4, Gillen/Oz discloses all of the limitations of claims 1-3 as stated above.  In addition, Gillen teaches:
Wherein the CPU is further programmed to transmit position information of a place at which the vehicle has last been stopped, to the external device when the vehicle is moving (See at least paragraphs 60, 72, and 75-82 which describe a vehicle transmitting its location information to a system, including its historic stop locations and when it is moving).

With respect to claims 9, 15, and 16, Gillen teaches:
A decision unit configured to decide at least one of (i) a provision aspect including at least one of (a) whether or not information on the vehicle, the building, or the facility is provided to a company operating the delivery service and (b) a degree of limitation on the information to be provided and (ii) a contact aspect including at least one of (a) whether or not contact between the company and the user is available and (b) contact method between the company and the user, based on a progress situation for the luggage in a process of the delivery service (See at least paragraphs 5, 17, 52, 57, 60, 69, 70, 71, 75, 83, and 84 which describe a system gathering customer and vehicle information, wherein the vehicle information includes position information, and customer information includes preferred contact methods and social network links).
An assistance unit configured to perform at least one of (i) providing information on the vehicle, the building, or the facility to the company according to the provision aspect decided by the decision unit and (ii) mediating contact between the company and the user according to the contact aspect decided by the decision unit (See at least paragraphs 5, 17, 52, 57, 60, 69, 70, 71, 75, 83, and 84 which 

Gillen discloses all of the limitations of claims 9, 15, and 16 as stated above.  Gillen does not explicitly disclose the following, however Oz teaches:
A global positioning system (GPS) module, and a central processing unit (CPU), wherein the GPS is configured to receive GPS signals transmitted from satellites over the vehicle; and detect position information of the vehicle (See at least paragraphs 21, 39, 57, 58, and 67 which describe a GPS system that obtains the location information of a target vehicle for delivery and the location information of a delivery vehicle, wherein this information is provided to a delivery coordination system).
The CPU is programmed to: decide, based on at least one of the detected position information of the vehicle and a progress situation for the luggage in a process of the delivery service, (i) a provision aspect including at least one of (a) whether or not information on the detected vehicle is provided to a company operating the delivery service and (b) a degree of limitation on the information to be provide; perform (i) providing information on the detected vehicle to the company according to the provision aspect (See at least paragraphs 67, 68, 71, and 73-75 which describe tracking the location of a target vehicle for delivery, a deliverer vehicle, and a package for delivery; wherein when the package is in an area of the destination, providing the location information and unlock codes to a deliverer, and 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of coordinating a delivery to a user’s vehicle, wherein the vehicle provides its location and expected location to a delivery service of Gillen, with the system and method of tracking the location of a target vehicle for delivery, a deliverer vehicle, and a package for delivery; wherein when the package is in an area of the destination, providing the location information and unlock codes to a deliverer, and when the vehicles are within a vicinity of each other, providing further delivery information to the deliverer of Oz.  By only providing particular information to a deliverer when they are in a vicinity of a destination vehicle, a delivery coordinating company will predictably reduce the likelihood of theft or fraud, by tracking a delivery until it is completed, and only allowing designated people to unlock a recipient’s vehicle.

With respect to claim 10, Gillen/Oz discloses all of the limitations of claim 9 as stated above.  In addition, Gillen teaches:
Wherein the CPU is further programmed to decide at least one of providing the information on the vehicle, the building, or the facility to the company and allowing the contact between the company and the user, during a period from a collection time when the luggage is collected at a business office to a delivery time when the luggage is delivered (See at least paragraphs 5, 17, 52, 57, 60, 69, 70, 71, 75, 83, and 84 which describe a system gathering customer and vehicle information, 

With respect to claim 11, Gillen/Oz discloses all of the limitations of claims 9 and 10 as stated above.  In addition, Gillen teaches:
Wherein the CPU is further programmed to mediate the contact between the company and the user is provided to be dedicated to the delivery service (See at least paragraphs 17, 19, 52-55, 57, 60, 67, 70-73, 83, 84, and 85 which describe a system providing communication between a recipient and a delivery company, wherein the communication is done using social networks, e-mail, SMS, or the recipient’s preferred method).

With respect to claim 13, Gillen/Oz discloses all of the limitations of claims 9-11 as stated above.  In addition, Gillen teaches:
Wherein the CPU is further programmed to provide an account of the user of a social networking service provided to be dedicated to the delivery service to the company or links the account of the user to an account of the company to mediate contact between the company and the user (See at least paragraphs 17, 19, 52-55, 57, 60, 67, 70-73, 83, 84, and 85 which describe a system providing communication between a recipient and a delivery company, wherein the communication is done using social networks, e-mail, SMS, or the recipient’s preferred method).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen and Oz as applied to claims 1-3 as stated above, and further in view of Mulhall et al. (US 2019/0043370 A1) (hereinafter Mulhall).

With respect to claim 5, Gillen/Oz discloses all of the limitations of claims 1-3 as stated above.  Gillen and Oz do not explicitly disclose the following, however Mulhall teaches:
Wherein the CPU is further programmed to transmit information on whether or not the vehicle is approaching a position designated by the user in advance to the external device when the vehicle is moving (See at least paragraph 62 which describes determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of coordinating a delivery to a user’s vehicle, wherein the vehicle provides its location and expected location to a delivery service of Gillen, with the system and method of tracking the location of a target vehicle for delivery, a deliverer vehicle, and a package for delivery; wherein when the package is in an area of the destination, providing the location information and unlock codes to a deliverer, and when the vehicles are within a vicinity of each other, providing further delivery information to the deliverer of Oz, with the system and method of determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service of Mulhall.  By determining if a user’s 

With respect to claim 6, the combination of Gillen, Oz, and Mulhall discloses all of the limitations of claims 1-3 and 5 as stated above.  In addition, Mulhall teaches:
Wherein the CPU is further programmed to transmit a scheduled time of arrival when the vehicle is scheduled to arrive at the position designated by the user to the external device when the vehicle is moving and the vehicle is approaching the position designated by the user (See at least paragraph 62 which describes determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of coordinating a delivery to a user’s vehicle, wherein the vehicle provides its location and expected location to a delivery service of Gillen, with the system and method of tracking the location of a target vehicle for delivery, a deliverer vehicle, and a package for delivery; wherein when the package is in an area of the destination, providing the location information and unlock codes to a deliverer, and when the vehicles are within a vicinity of each other, providing further delivery information to the deliverer of Oz, with the system and method of determining a user is moving towards a rendezvous position for delivery, wherein an estimated time of arrival is determined and provided to a delivery service of Mulhall.  By determining if a user’s vehicle is approaching a delivery point and the estimated time of arrival to that destination, .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen, Oz, and Mulhall as applied to claims 1-5 as stated above, and further in view of Matsunaga et al. (US 2018/0121994 A1) (hereinafter Matsunaga).

With respect to claim 7, Gillen, Oz, and Mulhall discloses all of the limitations of claims 1-3 and 5 as stated above.  Gillen, Oz, and Mulhall do not explicitly disclose the following, however Matsunaga teaches:
Wherein the CPU is further programmed to transmit information to the external device when the vehicle is moving and the vehicle is away from the position designated by the user, the information relating to whether or not the vehicle is at a place at which the vehicle is able to return to the position designated by the user within a designated delivery time period of the luggage to the external device when the vehicle is moving and the vehicle is away from the position designated by the user (See at least paragraph 58 which describe determining if a user’s vehicle is moving and is away from the delivery location, wherein if it can’t reach the location by the agreed time, then change the delivery location to a new location and/or time).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of coordinating a delivery to a user’s vehicle, wherein the vehicle provides its location and expected location to a delivery service of .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen and Oz as applied to claims 1-3 as stated above, and further in view of Boccuccia et al. (US 2020/0074396 A1) (hereinafter Boccuccia).

With respect to claim 8, Gillen/Oz discloses all of the limitations of claims 1-3 as stated above.  Gillen and Oz do not explicitly disclose the following, however Boccuccia teaches:
Wherein the CPU is further programmed to transmit information on whether or not the vehicle is within a delivery available area in the delivery service to the external 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of coordinating a delivery to a user’s vehicle, wherein the vehicle provides its location and expected location to a delivery service of Gillen, with the system and method of tracking the location of a target vehicle for delivery, a deliverer vehicle, and a package for delivery; wherein when the package is in an area of the destination, providing the location information and unlock codes to a deliverer, and when the vehicles are within a vicinity of each other, providing further delivery information to the deliverer of Oz, with the system and method of a vehicle transmitting its location to a delivery service and information a delivery service that the vehicle is in an approved location or prohibited location of Boccuccia.  By informing delivery couriers that a user’s vehicle is in a prohibited location, a courier will predictably be able to update their dispatch plan and reschedule the delivery for another time, while also conducting further deliveries on schedule.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen and Oz as applied to claims 9-11 as stated above, and further in view of Bednarek et al. (US 2015/0227890 A1) (hereinafter Bednarek).

With respect to claim 12, Gillen/Oz discloses all of the limitations of claims 9-11 as stated above.  Gillen and Oz do not explicitly disclose the following, however Bednarek teaches:
Wherein the CPU is further programmed to mediate the contact between the company and the user using an application program provided to be dedicated to the delivery service, the application program being installed in each of a company terminal belonging to the company and a user terminal belonging to the user (See at least paragraphs 114, 122, 123, and 271 which describes using a dedicated application on a user’s device and a courier’s device to communicate during delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of coordinating a delivery to a user’s vehicle, wherein the vehicle provides its location and expected location to a delivery service of Gillen, with the system and method of tracking the location of a target vehicle for delivery, a deliverer vehicle, and a package for delivery; wherein when the package is in an area of the destination, providing the location information and unlock codes to a deliverer, and when the vehicles are within a vicinity of each other, providing further delivery information to the deliverer of Oz, with the system and method of using a dedicated application on a user’s device and a courier’s device to communicate during delivery of Bednarek.  By using a dedicated application to communicate, a system will predictably provide security and ease of use for communication during delivery operations.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gillen and Oz as applied to claims 9 and 10 as stated above, and further in view of Nesling (US 2010/0085148 A1) (hereinafter Nesling).

With respect to claim 14, Gillen/Oz discloses all of the limitations of claims 9 and 10 as stated above.  Gillen and Oz do not explicitly disclose the following, however Nesling teaches:
Wherein the CPU is further programmed to decide to prohibit the company to contact the user and decides to allow the user to contact the company, after the luggage has been delivered (See at least paragraph 9 which describes providing a communication means after a delivery, but only for a recipient that uses a code).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of coordinating a delivery to a user’s vehicle, wherein the vehicle provides its location and expected location to a delivery service of Gillen, with the system and method of tracking the location of a target vehicle for delivery, a deliverer vehicle, and a package for delivery; wherein when the package is in an area of the destination, providing the location information and unlock codes to a deliverer, and when the vehicles are within a vicinity of each other, providing further delivery information to the deliverer of Oz, with the system and method of providing a communication means after a delivery, but only for a recipient that uses a code of Nesling.  By allowing recipients to communicate with a delivery service after a delivery, a system will predictably allow them to alert the service that the delivery was incorrect or not desired, which would encourage additional commerce and customer satisfaction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
21 July 2021
Art Unit 3628